Broyles, O. J.
1. Grounds 1, 2, and 3 of the amendment to the motion for a new trial, complaining of the admission of certain evidence, do not raise any question for determination, since it is not stated in any of those grounds what objections were made to the evidence at the time it was offered, nor does it appear that any motion to rule it out was made. Langston v. State, 153 Ga. 127 (1) (111 S. E. 561), and citations; Milliken v. State, 34 Ga. App. 596 (130 S. E. 347).
2. The excerpt from the charge of the court excepted to was not error for any reason assigned.
3. The alleged newly discovered evidence is cumulative and impeaching in its character. Furthermore, the affidavits in support of the witnesses upon whose alleged newly discovered evidence a new trial is sought are defective, in that they fail to give the residence of -the witnesses or the names of their associates. Crosby v. State, 34 Ga. App. 235 (1) (128 *283S. E. 817); Brice v. State, 34 Ga. App. 240 (1) (129 S. E. 665); Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175). It follows that the court did not err in overruling the ground of the motion for a new trial based upon the alleged newly discovered evidence.
Decided January 11, 1927.
J. Mallory Hunt, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeCraw, J. H. Hudson, contra.
4. The remaining special ground of the motion for a new trial is without merit.
5. The verdict was amply authorized by the evidence.

Judgment- affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.